UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                  No. 95-10831



JAMES M. NEW,
                                                            Plaintiff-Appellant,

                                       versus

MARK TOLLE, Judge, District Court
Judge #3; BILL LONG, District Clerk,
                                                         Defendants-Appellees.




                  Appeal from the United States District Court
                      for the Northern District of Texas
                                (3:95-CV-1277-X)

                                 January 9, 1997


Before POLITZ, Chief Judge, REAVLEY and DENNIS, Circuit Judges.

PER CURIAM:*



      *
        Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
      Prisoner-appellant James M. New filed a notice of appeal in this civil action

before April 26, 1996, the effective date of the Prison Litigation Reform Act of

1995 (PLRA). The PLRA requires a prisoner appealing in forma pauperis in a civil

action to pay the full amount of the filing fee, $105. If funds for immediate

payment are not available, this court is to assess and, when funds exist, collect, as

a partial payment of the filing fee, 20 percent of the greater of: (a) the average

monthly deposits to New’s trust-fund account, or (b) the average monthly balance

in that account for the six-month period immediately preceding September 18,

1995, the date of the filing of the notice of appeal herein. After payment of the

initial partial filing fee, funds shall be deducted from New’s account until the full

filing fees are paid. See 28 U.S.C. § 1915(b)(1),(2). Adepegba v. Hammons, ___

F.3d ___, 1996 WL 742523 (5th Cir., Dec. 31, 1996).

      New has 30 days from the date of this order to comply with the PLRA

requirements, including:

      1) payment of the appellate filing fee of $105 to the clerk of the district court;

or

      2)(a) the filing in this court of an affidavit stating all assets that New

possesses; and

       (b) the filing of a certified statement by the custodian of New’s trust-fund

                                          2
account for the six-month period immediately preceding the date of the filing of the

notice of appeal herein.




                                         3
      The clerk of this court is directed to provide New with the proper forms for

compliance herewith.

      This appeal is held in abeyance until New complies herewith or until the

expiration of 30 days, whichever comes first. If New does not comply within the

30 days, the clerk of this court is directed to dismiss the appeal for lack of

prosecution. See Fifth Circuit Rule 42.3.

      APPEAL HELD IN ABEYANCE. COSTS ORDER ENTERED.




                                       4